Title: From George Washington to Henry Champion, Sr., 9 March 1778
From: Washington, George
To: Champion, Henry Sr.

 

Sir
Head Quarters Valley Forge 9th March 1778

The receipt of your favor of the 28th last Month gave me much pleasure as it relieved me from a State of the greatest anxiety on account of provisions. I hope you will steadily persevere in sending forward supplies of Cattle and if it is yet possible to put up any salt meat, I beg it may be done, for during our late want we have been obliged to consume most of the little that was cured in this quarter. I am endeavouring to draw as many Cattle as possible from Jersey, Pennsylvania, Maryland and Virginia, but they are in general small and very thin, nor can we expect any quantity from those parts till next Fall.
I shall lay your petition for a temporary suspension of the limitation law before Congress, with your Reasons for the measure, and I hope they will see the propriety and expediency of it. I am Sir Yr most obt Servt.
